Jordan, Justice.
Frank N. Roberts appeals from an order finding him in wilful contempt of a 1968 court order which required *257him to pay temporary alimony in the amount of $100 per week.
Submitted December 27, 1976 —
Decided January 27, 1977
James R. Venable, Margaret Hopkins, for appellant.
Herbert Edwards, for appellee.
In his answer to the citation for contempt, appellant admitted the arrearage but claimed his failure to pay was due to inability. At the hearing on the citation, appellant appeared only through his counsel. Appellant called no witnesses, but relied on his verified answer to the citation. We have held that "the burden is on one who fails and refuses to pay an award for alimony. . .to show that he has in good faith exhausted all of the resources at his command and has made a diligent and bona fide effort to comply with the decree...”Fambrough v. Cannon, 221 Ga. 289 (2) (144 SE2d 335) (1965). After a careful review of the record we cannot say that the trial judge abused his discretion in finding that the appellant had failed to meet this burden. Brown v. Brown, 237 Ga. 122 (1) (227 SE2d 14) (1976).

Judgment affirmed.


All the Justices concur.